uniform issue list kikekrerererereekeeekereerererereee hrekekekekekrrekrkeerkeeekekeek he hk hk k ih ich kh hk kik erik aen kita ree keekkkeekeekeraeeekereeeeeeeerekeeer kekkekekrkekeeereeaeeek fei kkh ik iie ir ki iria iea reet hekkereeeerereeeeueeere mar attn kkk kkk kkk legend employer m plan x free kee kkk kerikeri eeekik eerie eere krkekkekerere eek kerr ene er re kee ree eeriek eerie eere seeker hhh ii it ikk resta ere eee riker ere eere riera eere eeere state a hk akhtar eir ree eere kite iie kererer er etek eere eee dear kkk kk this letter is in response to a request for a ruling_request dated date as supplemented by correspondence dated date and date which was submitted on your behalf by your authorized representative concerning an arrangement described under sec_403 of the internal_revenue_code code the following facts and representations have been submitted on your behalf employer m is a nonprofit corporation organized in under the laws of state a and is a private non-operating foundation under sec_501 and sec_509 of the code effective date employer m established plan x for the benefit of its employees plan x received favorable b rulings in and in employer m now seeks approval of its amended and restated plan effective date sec_1 of plan x requires that funding be exclusively through the purchase of annuity_contracts issued by one or more insurance_companies effective as of date plan contributions may be invested with such insurers as are approved by the board_of directors of plan x sec_1 of plan x has been amended to provide that in the event of conflict between the terms of plan x and the contract the terms of plan x shall prevail oe page -2- rkkrkeekkekrerereeeerereeeererrererereeereet sec_2_1 of plan x provides that in accordance with article each employee of employer m on or after the effective date is eligible to enter into a salary reduction agreement with employer m under sec_2 of plan x all employees of employer m and participating employers except employees who i are hired prior to date and work less than hours per week and ii leased employees as defined in sec_414 of the code are immediately eligible to enter into a salary reduction agreement article sec_3_3 of plan x provides that effective as of date a participant shall not be permitted to execute or modify more than two salary reduction agreements during a single_plan year which shall become effective as of the earlier of january of the year following the year in which the salary reduction agreement was executed or modified or july of the year in which the salary reduction agreement was executed or modified if such an agreement was executed or modified before such effective date sec_3_1 of plan x is amended to read as follows a participant may elect under a salary reduction agreement to make contributions to plan x for any plan_year of i not less than one percent and not more than twenty percent of his earnings as defined herein or ii a specified dollar amount per pay_period not in excess of the percentage limitation described in i above provided however that the amount of a participant's elective_deferral contributions must be at least dollar_figure for each payroll_period under sec_4 of plan x participating employers are required to contribute on behalf of each participant who has satisfied the applicable participation requirements of article of plan x and who is employed by employer m an amount equal to fifteen percent of the eligible participant's earnings during the plan_year for plan years commencing on or after date participants may choose to invest contributions in such investment products selected in the discretion of the administrative committee which constitute qualified_investment products for purposes of annuity_plans described in sec_403 of the code under sec_5 of plan x a participant's assets are distributable only after the participant's termination of employment on account of the participant's i retirement ii early retirement iii death iv resignation or dismissal or v disability distributions must commence under section of plan x by april of the calendar_year next following the later of the calendar_year in which the participant attains age or the calendar_year in which the participant retires all distributions must be made in accordance with sec_401 of the code and regulations thereunder for plan years commencing on or after date participants may choose to invest contributions in such investment products selected in the discretion of the administrative committee which constitute qualified_investment products for purposes of annuity_plans described in sec_403 of the code hhh haa ki rik ik ik ik eker ir eike sera page -3- section of plan x limits an employee's annual_additions for any plan_year to the lesser_of dollar_figure or percent of the employee's total compensation as defined under sec_415 of the code annual_additions are defined as the total of a participant's elective_deferral contributions and employer contributions to plan x for a plan_year section of plan x limits the total benefits a participant may receive from ail benefit plans maintained by employer m and participating employers to the combined fraction limitation contained in sec_415 of the code section of plan x limits contributions made pursuant to salary reduction agreement for each plan_year to an amount not to exceed dollar_figure or such other amount as determined by the secretary_of_the_treasury for a plan_year under sec_402 of the code salary reduction contributions which exceed the dollar_figure limit during a plan_year are distributed to the participant according to a procedure set forth in section of plan x under section of plan x plan contributions are not permitted to exceed the exclusion_allowance for each participant as set forth in sec_403 of the code plan x provides that the exclusion_allowance is percent of a participant's includible_compensation as defined in sec_403 of the code multiplied by the participant’s years_of_service less amounts previously excludable section of plan x provides that plan contributions are nonforfeitable at all times pursuant to section of plan x the normal form of benefit is a single_life_annuity for unmarried participants and a qualified_joint_and_survivor_annuity for married participants for which no consent to waive this form of payment has been made additional forms of benefit having an equal actuarial value including a single lump sum payment option may be selected by participants in accordance with section of plan x under section of plan x a participant may withdraw contributions made pursuant to the salary reduction agreement on or after attaining age or on account of a participant’s hardship as defined in plan x effective on or after date withdrawals on account of a participant’s hardship as defined in plan x may be made during the participant's employment section of plan x provides that rollover amounts may be contributed or transferred directly to plan x if such amounts are distributed or transferred directly from plan x if such amounts are distributed or transferred directly from a plan qualified under sec_403 of the code or from a conduit individual_retirement_arrangement under sec_408 of the code and will be credited to an account established in the name of the participant any rollover or transferred amounts received by plan x in accordance with the preceding sentence shall be applied toward the purchase of one or more contracts and participants making such rollover or transferred amounts may elect the manner in which the amounts are invested among the investment funds offered by the insurer effective for distributions under plan x made on or after date and page -4- notwithstanding any provision of plan x to the contrary that would otherwise limit an election under plan x a distributee may elect in the manner prescribed by the administrative committee to have any portion of an eligible_rollover_distribution paid directly to an eligible_retirement_plan specified by the distributee in a direct_rollover section of plan x provides that the interests of any participant in plan x or the related annuity_contracts are not subject_to voluntary or involuntary sale transfer alienation or encumbrance except as permitted under sec_414 of the code regarding qualified domestic relations orders or as required by the tax withholding provisions of the code or any state’s income_tax act all amounts held under plan x or related annuity_contracts must be used for the exclusive benefit of plan x participants and cannot be diverted to employer m or used for any purpose other than the benefit of employees based on the foregoing facts and representations you have requested the following rulings contributions to plan x shall be treated under sec_403 of the code as amounts contributed by employer m or participating employers for annuity_contracts and contributions to plan x and earnings thereon shall not be taxable in the year contributed to the extent that such contributions satisfy the applicable limits under sec_402 sec_403 and sec_415 of the code but instead will be taxable under sec_72 of the code in the year in which such amounts are received by the participant sec_403 of the code provides in part that if a an annuity_contract is purchased for an employee by an employer described in sec_501 which is exempt from tax under sec_501 b such annuity_contract is not subject_to sec_403 c the employee's rights under the contract are nonforfeitable except for failure to pay future premiums d such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and e in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 then such amounts contributed by such employer for such annuity_contract on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the exclusion_allowance for such taxable_year sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code relating to annuities hrkk ik eh kerierie ree erika ike aker er erik page -5- sec_403 of the code provides that the exclusion_allowance equals percent of the employee's includible_compensation multiplied by the employee's years_of_service with the employer less amounts previously excludable sec_403 of the code defines includible_compensation to mean the amount of compensation received from the employer in the employee’s most recent one-year period_of_service which is includible in the employee's gross_income sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for by sec_403 under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally limited to the lesser_of a dollar_figure or b of compensation sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to those of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 are met regarding direct rollovers a distributee of an eligible_rollover_distribution be given the option of having the distribution directly rollover to an eligible_retirement_plan sec_401 of the code requires that sec_401 of the code generally provides for a mandatory benefit_commencement_date at age and specifies required_minimum_distribution rules for the payment of benefits from qualified_plans section a of sbjpa amended sec_401 to provide that the term required_beginning_date means april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires for taxable years beginning after december sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such pians or arrangements providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_401 requires a sec_403 erekrekerekreeekekreererereeeekekrekreeeaeekk page -6- sec_402 and g of the code provide generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure as adjusted for cost of living increases sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 of the code provides that the term elective_deferrals includes any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement within the meaning of sec_3121 sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 of the code may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 of the code or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code requires that the contract be nontransferable in this case you represent that employer m an employer described in sec_403 of the code has established plan x as its sec_403 program for its employees a participant's salary reduction contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x is not an annuity_contract described in sec_403 of the code the annuity_contracts are nontransferable as required by sec_401 plan x correctly limits under sec_403 of the code the distributions made pursuant to the salary reduction agreement to the attainment of age separation_from_service or hardship in addition plan x satisfies the sec_403 and sec_402 requirements and limits contributions in accordance with sec_403 and sec_415 of the code plan x also provides participants with an election to make a direct_rollover distribution plan x meets the general code sec_403 requirements in addition plan x limits elective contributions to the dollar_figure limitation set by sec_402 of the code therefore based on the foregoing law and facts we conclude with respect to ruling_request number one that contributions to plan x shall be treated under sec_403 of the code as amounts contributed by employer m for annuity_contracts khakearereriearerrere eer erereeeaeaae rik page -7- with respect to ruling_request number two sec_403 of the code provides that the amount actually distributed to any distributee under a contract purchased pursuant to this section shall be taxable to the distributee in the year in which so distributed under sec_72 and sec_403 of the code because the limitations of sec_402 sec_403 and sec_415 of the code are satisfied as enumerated under the provisions of plan x and as set forth above we conclude that contributions to plan x and earnings thereon shall not be taxable in the year contributed to the extent that such contributions satisfy the applicable limits under sec_402 sec_403 and sec_415 of the code but instead will be taxable under sec_72 of the code in the year in which such amounts are received by the participant this ruling is limited to the form of plan x excluding any form defects which may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed soycb fi joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice
